              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF MICHIGAN
                   SOUTHERN DIVISION
 

    DUANE LETROY BERRY,

                   Petitioner,
              v.                            Case No. 18-10586
                                            Hon. Terrence G. Berg
    SCOTT STEPHENSON,

                   Respondent.

           ORDER DENYING AS MOOT PETITIONER’S
              MOTION FOR A RESPONSE (Dkt. 8)
     On February 20, 2018, pro se prisoner Duane Letroy Berry peti-
tioned the Court for a writ of habeas corpus. Dkt. 1. The petition

alleged that respondent Scott Stephenson was holding Petitioner in

unlawful custody at the Midland County Jail in violation of federal

district court orders and his Fifth Amendment right to due process.

     On May 31, 2018, the Court summarily dismissed the petition

because Berry had failed to exhaust state remedies for his claim
and because a parallel criminal action was pending in state court,

making federal-court abstention appropriate. Dkt. 4.

     On June 25, 2018, Petitioner a notice of appeal, and on June 26,
2018, Petitioner filed a motion for a response, claiming that his ha-

beas case had remained dormant in this Court for over 120 days.



                                  1
 
Dkts. 6, 8. On June 29, 2018, Petitioner filed another notice of ap-

peal. Dkt. 9. Three days later, on July 2, 2018, The United States

Court of Appeals for the Sixth Circuit dismissed the second appeal

as duplicative of the first appeal. Dkt. 11. On August 20, 2018, the

Sixth Circuit dismissed the initial appeal for want of prosecution.

Dkt. 12.

      Based on the foregoing history of this case, no further action by

this Court is required. The habeas petition has been adjudicated,

this case is closed, and Petitioner’s appeals have been resolved.

      Accordingly, it is ORDERED that Petitioner’s motion for a re-
sponse (Dkt. 8) is denied as moot.


      SO ORDERED.



    Dated: December 17, 2018 s/Terrence G. Berg
                             TERRENCE G. BERG
                             UNITED STATES DISTRICT JUDGE

                      Certificate of Service
    I hereby certify that this Order was electronically filed, and
    the parties and/or counsel of record were served on December
    17, 2018.

                           s/A. Chubb
                           Case Manager




                                    2
 
